DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
6/19/2022 has been entered.
Drawings
The drawings were received on 4/13/2022.  These drawings are accepted.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2016-100449 filed in Japan on 5/19/2016. It is noted, however, that applicant has not filed a certified copy of the JP2015-248300 application as required by 37 CFR 1.55.
Election/Restriction/
Applicant’s election without traverse of Group I and species 2.3 in the reply filed
on 2/12/2020 is acknowledged. Applicant indicated that claim 1-5, 9-11 and 18-19 read
on elected group I and species 2.3 however this is incorrect and claims 1-5, 9, 10, 18
and 19 read on elected group I and species 2.3. Species 2.3 is directed at Fig. 2 and 3
whereas claim 11 is directed at Fig. 5 at least for having the bypass passage 223,
therefore claim 11 will not be considered as it does not read on Applicant’s election.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a refrigerant-liquid thermal equilibrium section configured to mix a first refrigerant liquid with a second refrigerant liquid” in claims 1 and 10, where “refrigerant -liquid thermal equilibrium section” is the place holder, combined with the functional recitation of “configured to mix a first refrigerant liquid with a second refrigerant liquid”, without being modified by structure.  The specification is not exactly clear as to what structure is to be brought in to the claims, as required by 35 U.S.C. 112(f).  Paragraph 0023 appears to have the most information on what the refrigerant-liquid thermal equilibrium section is, reciting “The refrigerant-liquid thermal equilibrium means 110 can be configured to include a thermal equilibrium section to make the excess refrigerant liquid and the supercooled refrigerant liquid in thermal equilibrium, and a joining section to make the excess refrigerant liquid and the supercooled refrigerant liquid join. Specifically, the refrigerant-liquid thermal equilibrium means 110 can be configured to include a forked (bifurcated) piping or the like, for example. The refrigerant-liquid thermal equilibrium means 110 is not limited to this, and it may be configured to include a container section such as a tank that stores the excess refrigerant liquid and the supercooled refrigerant liquid.”, but still is not clear what structure is to be interpreted as the refrigerant-liquid thermal equilibrium section since “refrigerant-liquid thermal equilibrium means 110” is the only recitation close to the claimed limitation, and even it is not entirely clear as to what structure is to be included in order to set the metes and bounds of the claim, therefore the limitation will invoke 35 U.S.C. 112(a) and 112(b) for lacking written description and indefiniteness.  For purposes of examination, in view of Applicant’s disclosure, as best understood by the Examiner, the refrigerant-liquid thermal equilibrium section will be examined as a tank with inlets and outlets for piping, in view of paragraph 0023. 
“a heat receiving section”, in claims 1 and 10, interpreted as a section for heat receiving, wherein “section” is the placeholder, coupled with the interpreted functional language of for heat receiving, and not modified by structure.  Paragraph 0039 recites “The heat receiving10 unit (heat receiving means) 10 includes an evaporator configured to contain a refrigerant and generate a gas-liquid two-phase refrigerant by receiving heat.”, therefore, for purposes of examination, the heat receiving section will be examined as an evaporator.
“a heat radiating section”, in claims 1 and 10, interpreted as a section for heat radiating, wherein “section” is the placeholder, coupled with the interpreted functional language of for heat radiating, and not modified by structure.  Paragraph 0039 recites “The heat radiating unit (heat radiating means) 20 includes a condenser configured to condense and liquefy the gas-liquid two-phase refrigerant and generate a supercooled refrigerant liquid that is 15 supercooled to the outside air temperature”, therefore, for purposes of examination, the heat radiating section will be examined as a condenser.
“a refrigerant-liquid temperature measuring section”, in claims 1 and 10, interpreted as a section for refrigerant-liquid temperature measuring, wherein “section” is the placeholder, coupled with the interpreted functional language of “refrigerant-liquid temperature measuring”, without being modified by structure.  Paragraph 0033 recites “The refrigerant circulating apparatus 201 of the present example embodiment further includes a thermometer 250 serving as a refrigerant-liquid temperature measuring means for measuring a temperature of a reflux refrigerant liquid flowing back to the heat 20 receiving unit (heat receiving means) 10”, therefore the temperature measuring means will be interpreted as a thermometer and its equivalents for purposes of examination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-5, 9 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-5, 9 and 19 are rejected for being dependent on claim 1 while claim 11 is rejected for being dependent on claim 10.
Claims 1 and 10 recite the limitation “a refrigerant-liquid thermal equilibrium section configured to mix a first refrigerant liquid with a second refrigerant liquid”, in lines 2 and 3 respectively, which invoke 35 U.S.C. 112(f) for using a place holder, ”a refrigerant-liquid thermal equilibrium section”, coupled with functional language, not modified by any structure.  However, Applicant’s disclosure is not entirely clear as to what structure should be interpreted as a refrigerant-liquid thermal equilibrium section as required by 35 U.S.C. 112(f) to set the metes and bounds of the claim, therefore the Applicant’s disclosure lacks written description.  Paragraph 0024 recites “the refrigerant-liquid thermal equilibrium means 110 can be configured to include”: A) “a thermal equilibrium section”, B) “a forked (bifurcated) piping or the like”, or C) “a container section such as a tank”, but does not specifically describe the structure of the thermal equilibrium “section” to properly establish the metes and bounds of the claim since it is unclear what structure is required in the scope of the invention due to the phrase “can be configured to include”. For purposes of examination, the metes and bounds of the claim will be set by the refrigerant-liquid thermal equilibrium section being examined, as discussed in the claim interpretation section, as a tank with inlets and outlets for piping.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 and 19 are rejected for being dependent on claim 1. Claims 3-5, 9 and 19 are rejected for being dependent on claim 1.
Claims 1 and 10 recite the limitation “a refrigerant-liquid thermal equilibrium section configured to mix a first refrigerant liquid with a second refrigerant liquid”, in lines 2 and 3 respectively, which invoke 35 U.S.C. 112(f) for using a place holder, ”a refrigerant-liquid thermal equilibrium section”, coupled with functional language, not modified by any structure.  However, Applicant’s disclosure is not entirely clear as to what structure should be interpreted as a refrigerant-liquid thermal equilibrium section as required by 35 U.S.C. 112(f) thereby rendering the claim indefinite.  For purposes of examination, the metes and bounds of the claim will be set by the refrigerant-liquid thermal equilibrium section being examined, as discussed in the claim interpretation section, as a tank with inlets and outlets for piping.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101814469 A), hereinafter referred to as Wang, in view of Fujimoto et al. (US 6,449,969), hereinafter referred to as Fujimoto and Kelley et al. (US 2009/0201644), hereinafter referred to as Kelley.

Regarding claims 1, Wang discloses a refrigerant circulating apparatus (Fig. 4), comprising: 
a refrigerant-liquid thermal equilibrium section (tank 41) configured to mix a first refrigerant liquid (refrigerant liquid within line 31) with a second refrigerant liquid (refrigerant liquid within line 22) and send a reflux refrigerant liquid (liquid within pipe leading from 41 to 21) composed of the first refrigerant liquid and the second refrigerant liquid, the first refrigerant liquid being a liquid-phase refrigerant included in a gas-liquid two- phase refrigerant (second to last paragraph of translation, “The heat generated during the operation of the power devices 11, 12, 13, and 14 evaporates the cold coal inside them to form a vapor-liquid two-phase flow, which is collected by the upward pipe 31 and transmitted to the vapor-liquid separation chamber 41.”) flowing in from a heat receiving section (evaporators 11-14), the second refrigerant liquid arising due to the gas-liquid two-phase refrigerant cooled by a heat radiating section (condenser 501); 
a refrigerant passage (comprising 21 and pipe leading from 41 to 21) configured for the gas-liquid two-phase refrigerant and the reflux refrigerant liquid to circulate between the heat receiving section and the refrigerant-liquid thermal equilibrium section;


    PNG
    media_image1.png
    818
    823
    media_image1.png
    Greyscale

Figure 1:  Fig. 4 of Wang.

Wang does not teach a pump configured to reflux the reflux refrigerant liquid to the heat receiving section through the refrigerant passage, nor does Wang teach a temperature measuring section configured to measure a temperature of the reflux refrigerant liquid flowing back to the heat receiving section and output a refrigerant liquid temperature.

Fujimoto teaches a method for controlling a cooling circuit (Fig.1) comprising a heat receiving section (1) fed coolant by a pump (pump 10), wherein between the outlet of the pump and the inlet of the heat receiving section, there is a temperature measuring section (7’) configured to measure a temperature of liquid (liquid within pipe 6) flowing back to the heat receiving section and output a refrigerant liquid temperature (signal sent from temperature sensor 7’ to) (claim 1); a controller (16) configured to control the refrigerant-flow controller based on the refrigerant liquid temperatures (claims 4 and 19); wherein the controller controls (see column 4, lines 51-65, 

“Under the intermediate-high cooling load, the temperature detector 7' detects the coolant inlet temperature and transmits a signal indicating the detected temperature to the pump flow-rate control 16 to control the pump 10, so as to maintain the coolant inlet temperature constant at 12.0.degree.  C. For example, when the cooling load is 80%, if the flow-rate is maintained at the same level as that in the operation under 100% cooling load, the coolant inlet temperature will become 11.0.degree.  C. However, upon detection of such a temperature by the temperature detector 7', the pump flow-rate control 16 controls the pump 10 so as to reduce the flow-rate of the coolant, whereby the coolant inlet temperature is maintained at 12.0.degree.  C. Thus, the power consumption of the coolant circulating pump can be accordingly reduced in proportion to the variation of the cooling load.”) 

the refrigerant-liquid flow controller so as to (functional recitation; the controller is capable of performing the functional language) increase a flow rate (by controlling the pumps; see column 4, lines 51-65) of the liquid flowing into the heat receiving section when the refrigerant liquid temperature is lower than or equal to a predetermined temperature (12 degrees Celsius; see column 4, lines 51-65) .  By including the temperature sensor and controller, the method allows for the inlet temperature of the liquid flowing to the heat receiving section to be constant, aided by control of the pump’s flow rate.
Though Wang discloses a gravity fed  system, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Wang, as modified, by including pump and temperature sensor, combined operably with a controller, wherein the temperature sensor is located in a heat receiving section located between the pump outlet and heat receiving section, as taught by Fujimoto, in order to provide predictable result of using the feedback from the temperature sensor for controlling the pump’s flow rate thereby maintaining the inlet temperature of the heat receiving section constant. 

Wang does not teach a variable flow rate valve configured to control a flow rate of the reflux refrigerant liquid; a refrigerant-liquid temperature measuring section configured to measure a temperature of the reflux refrigerant liquid flowing back to the heat receiving section and output a refrigerant liquid temperature; wherein the variable flow rate valve is located in the refrigerant passage between the heat receiving section and the pump, and is configured to control the flow rate of the reflux refrigerant liquid flowing into the heat receiving section.

Kelley teaches a coolant flow system (Fig. 1) which uses a pump (124) to convey coolant to heat receiving section (102), as well as a variable flow rate valve (146a-d) configured to control a flow rate (flow rate of coolant flowing towards the heat receiving section 102) of liquid; wherein the variable flow rate valve is located in a passage (106a) between the heat receiving section (102) and the pump (124), and is configured to control the flow rate of the liquid flowing into the heat receiving section (paragraph 0038, “The control module 194 can generate the output signals 174 for modulating the modulating valves 146a-d and/or closing/opening the block valves 144a-d. The control module 194 can include comparators, PID loops, timers, counters, and/or other logic modules for generating control variables. For example, the control module 194 can include a comparator that compares the calculated temperature differential .DELTA.T to a threshold value and generates an output signal based on the results of the comparison.”).


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Wang, as modified, by positioning a variable flow rate valve positioned between the heat receiving section and the pump, and using a controller to control the variable flow rate valve based on the refrigerant liquid temperature as taught by Kelley, in order to provide the predictable result of being able to control the flow of reflux refrigerant liquid in to the heat receiving section by opening/closing the variable flow rate valve, where the heat transfer rate is directly proportional to the mass flow rate of the reflux refrigerant liquid, thereby leading to greater cooling and power efficiency. 
	
Regarding claim 3, Wang as modified teaches the refrigerant circulating apparatus according to claim 1, wherein Wang further teaches that the refrigerant-liquid thermal equilibrium section includes a container section (container 41 itself) configured to store the first refrigerant liquid and the second refrigerant liquid since the container has a volume in which the first and second refrigerant liquid flow in to.

Regarding claim 4, Wang, as modified, teaches the refrigerant circulating apparatus according to claim 1, however does not teach a controller configured to control the variable flow rate valve based on the refrigerant liquid temperature (claim 4)

Kelley teaches a controller (147) configured to control the variable flow rate valve based on the refrigerant liquid temperature (see paragraph 0018 “The processor 147 can be operatively coupled to the temperature sensors 121, 134, 136a-c, 137, 138, 140, and 142, the block valves 144a-d, and the modulating valves 146a-d. The processor 147 can include a process logic controller, a system logic controller, or any other suitable logic controller. The control system 108 can optionally include a display 148 operatively coupled to the processor 147 for receiving operator input and/or outputting process parameters to an operator.”) (claim 4)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Wang, as modified, by positioning a variable flow rate valve positioned between the heat receiving section and the pump, and using a controller to control the variable flow rate valve based on the refrigerant liquid temperature as taught by Kelley, in order to provide the predictable result of being able to control the flow of reflux refrigerant liquid in to the heat receiving section by opening/closing the variable flow rate valve, where the heat transfer rate is directly proportional to the mass flow rate of the reflux refrigerant liquid, thereby leading to greater cooling and power efficiency.

Regarding claim 5, Wang, as modified, teaches wherein the controller controls the variable flow rate valve so as to increase the flow rate of the reflux refrigerant liquid flowing into the heat receiving section when the refrigerant liquid temperature is lower than or equal to a predetermined temperature.

Kelley teaches everything discussed in claim 4, and wherein the controller controls the variable flow rate valve (see paragraph 0018 “The processor 147 can be operatively coupled to the temperature sensors 121, 134, 136a-c, 137, 138, 140, and 142, the block valves 144a-d, and the modulating valves 146a-d. The processor 147 can include a process logic controller, a system logic controller, or any other suitable logic controller. The control system 108 can optionally include a display 148 operatively coupled to the processor 147 for receiving operator input and/or outputting process parameters to an operator.”) so as to (capable of performing the function since paragraph 0018 already discussed wherein the processor uses temperature sensors to control the valves 146a-d) increase the flow rate of the liquid flowing into the heat receiving section when the refrigerant liquid temperature is lower than or equal to a predetermined temperature (paragraph 0038, “The control module 194 can generate the output signals 174 for modulating the modulating valves 146a-d and/or closing/opening the block valves 144a-d. The control module 194 can include comparators, PID loops, timers, counters, and/or other logic modules for generating control variables. For example, the control module 194 can include a comparator that compares the calculated temperature differential .DELTA.T to a threshold value and generates an output signal based on the results of the comparison.” .” and paragraphs 0043-0049, “The working fluid temperature exceeds a maximum temperature threshold… If any interlock condition exists, then the process enters an interlock mode (block 208). In the interlock mode, the processor 147 can command all of the block valves 144a-d to open and the optional modulating valves 146a-d and the speed drive 132 to be at 100% output.”). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Wang, as modified, by positioning a variable flow rate valve positioned between the heat receiving section and the pump, and using the controller to control the variable flow rate valve based on the refrigerant liquid temperature  is lower than or equal to a predetermined temperature as taught by Kelley, in order to provide the predictable result of being able to control the flow of reflux refrigerant liquid in to the heat receiving section by opening/closing the variable flow rate valve, thereby maintaining greater control of the temperature of the refrigerant and therefore the heat radiating section is able to be kept at a more desirable temperature.

Regarding claim 9, Wang as modified teaches the refrigerant circulating apparatus according to claim 5, wherein Wang teaches an environment (environment surrounding the heat receiving section), however Wang, as modified, does not teach wherein the predetermined temperature is a dew-point temperature of the environment where the heat receiving section is located.

As recalled from claim 5 above, Fujimoto teaches the predetermined temperature to be 12 degrees Celsius of the liquid.

It should be noted that the predetermined temperature is considered a results effective variable in that depending on the load’s optimal operating temperature, the predetermined temperature will be based on that load without any unpredictable results.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the predetermined temperature of the liquid, which could also just so happen to be the dew point temperature of the environment where the heat receiving section is located, as taught by Fujimoto’s disclosure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 10, Wang discloses a phase change cooling apparatus (Fig. 4), comprising a refrigerant circulating apparatus (Fig. 4 minus the heat producing object 11-14 are disposed on top of), comprising: 
a refrigerant-liquid thermal equilibrium section (section at location of 41) configured to mix a first refrigerant liquid (refrigerant liquid within line 31) with a second refrigerant liquid (refrigerant liquid within line 22; ) and send a reflux refrigerant liquid (liquid within pipe 21) composed of the first refrigerant liquid and the second refrigerant liquid, the first refrigerant liquid being a liquid-phase refrigerant included in a gas-liquid two- phase refrigerant (second to last paragraph, “The heat generated during the operation of the power devices 11, 12, 13, and 14 evaporates the cold coal inside them to form a vapor-liquid two-phase flow, which is collected by the upward pipe 31 and transmitted to the vapor-liquid separation chamber 41.”) flowing in from a heat receiving section (comprising 11-14), the second refrigerant liquid arising due to the gas-liquid two-phase refrigerant cooled by a heat radiating section (501); 
a refrigerant passage (comprising 21 and pipe leading from 41 to 21) configured for the gas-liquid two-phase refrigerant and the reflux refrigerant liquid to circulate between the heat receiving section and the refrigerant-liquid thermal equilibrium section;
a pump  (section where pipe 21 and the pipe leading from 41 to 21 is).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763